Citation Nr: 1244398	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to August 2005. 

This case has a lengthy and complex procedural history, and comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in Atlanta, Georgia, in March 2008, that in pertinent part, denied service connection for Raynaud's phenomenon and a back disability.  The claims file is now under the jurisdiction of the St. Petersburg RO.
 
The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of the hearing is of record.  At the time of her hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of initial RO consideration and, therefore can be considered in this decision.  Another waiver was submitted in September 2012.  See 38 C.F.R. § 20.1304 (2012). 

In a March 2011 decision and remand, the Board granted service connection for shin splints, and granted a higher 10 percent rating for service-connected cluster headaches.  In an April 2011 rating decision, the Appeals Management Center (AMC) effectuated these awards.  

In its March 2011 decision, the Board also remanded several service connection issues to the RO via the AMC.  These issues were entitlement to service connection for Raynaud's phenomenon, allergic rhinitis, a bilateral foot disorder, a bilateral ankle disorder, hemorrhoids, a back disorder, claimed as affecting the entire spine (thoracic and lumbar spine segments), and a gastrointestinal disorder (claimed as gastritis and hiatal hernia).

On remand, in a September 2012 rating decision, the AMC granted service connection for most of the claimed disabilities that were remanded by the Board:  a back disability, characterized as lower back condition to include muscle spasms (10 percent disabling from December 27, 2006 and 20 percent disabling from July 20, 2011), right ankle arthralgia (0 percent disabling), left ankle arthralgia (0 percent disabling), gastritis (0 percent disabling), rhinitis (0 percent disabling), hemorrhoids (0 percent disabling), hammer toe of the left foot (0 percent disabling), and hammer toe of the right foot (0 percent disabling).  Since the Veteran did not appeal either the ratings or effective dates assigned for these disabilities, these claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating the claimant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from the initial claim for service connection).

The AMC continued the denial of service connection for Raynaud's phenomenon, and issued a supplemental statement of the case regarding this issue in September 2012.  This issue is once again before the Board.

In a September 2012 statement titled "Notice of Disagreement," the Veteran expressed her disagreement with the way in which the AMC characterized her now service-connected back disability (i.e., "lower back condition to include muscle spasms").  She said that she wanted her thoracic spine disability to be service-connected as well as her lumbar spine disability.  Upon review of the claims file, the Board notes that the prior issue on appeal was "entitlement to service connection for a back disorder, claimed as affecting the entire spine (thoracic and lumbar spine segments)."  The report of a July 2011 VA examination reflects that the examiner diagnosed minimal T1-T9 degenerative joint disease/degenerative disc disease spondylosis, minimal thoracic dextroscoliosis, and mild L3-S1 degenerative joint disease with instability and bilateral L5 radiculopathy, and gave the opinion that it is at least as likely as not that any current back disorder had its onset during active duty.  The September 2012 rating decision explained that the RO assigned a 20 percent disability rating for the Veteran's "thoracolumbar spine."  Hence, the Board finds that the claim for service connection for a thoracic spine disability has already been granted in the AMC's September 2012 rating decision.  Moreover, this point is largely semantic, as under the General Rating Formula for Disease and Injuries of the Spine, thoracic and lumbar spine disabilities are rated together as the "thoracolumbar spine."  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Veteran also stated in September 2012 that bilateral L5 radiculopathy was not mentioned in the September 2012 rating decision.  The RO should contact the Veteran and ask her if her intent is to submit a notice of disagreement with the September 2012 rating decision to the extent that is assigned a 20 percent rating for her service-connected thoracolumbar spine disability (i.e., does she disagree to the extent that she was not awarded separate ratings for neurologic abnormalities?).

There are other issues that are not currently before the Board.  Specifically, in an August 2010 statement received in September 2010, the Veteran indicated that she had submitted a VA Form 9 (substantive appeal) to the Atlanta RO in June 2010, with respect to the issues of service connection for syncope, sinus bradycardia, and fibrocystic breast disease, and whether new and material evidence had been submitted to reopen claims for service connection for right and left knee disabilities.  The Board notes that the referenced June 2010 VA Form 9 is not contained in the Veteran's paper claims file or in her electronic Virtual VA folder, and is apparently in a temporary file at the RO.  Moreover, the claims file is now under the jurisdiction of the St. Petersburg RO, not the Atlanta RO (which had issued a May 2010 statement of the case as to these five issues).  

Despite the RO's recent request to the AMC to certify these five issues to the Board, these issues are not yet in appellate status as all of the relevant documents are not in the record that is currently before the Board, notably including the VA Form 9.  These issues are referred to the RO for appropriate action, including consolidation of all of the Veteran's records into her VA claims folder (paper or virtual), and consideration of any additional pertinent evidence received since the May 2010 statement of the case, with issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37.

Moreover, a review of the Veteran's Virtual VA folder reveals that while the remand was being processed at the AMC, other issues have been adjudicated by the Atlanta and St. Petersburg ROs.  In a March 2011 rating decision, the Atlanta RO granted entitlement to a temporary total rating for convalescence from surgery for a service-connected cervical spine disability.  In a September 2012 rating decision, the St. Petersburg RO granted service connection for neuropathy of the right upper extremity, and in a December 2012 rating decision, the St. Petersburg RO granted service connection for neuropathy of the left upper extremity and for a surgical scar of the posterior neck.  Paper copies of these decisions concerning these other claims are not in the Veteran's hard copy claims file, and many of the documents considered in these decisions also are not in the hard copy claims file.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence indicates the Veteran's current Raynaud's phenomenon is unrelated to her service.


CONCLUSION OF LAW

The Veteran's Raynaud's phenomenon is not the result of disease or injury incurred in or aggravated by her military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a September 2007 letter was sent prior to initially adjudicating this claim in the March 2008 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  She also was advised of the downstream disability rating and effective date elements of this claim. See Dingess/Hartman, supra. Additional notice was provided in a more recent March 2011 letter, while the claim was on remand.  So she has received all required VCAA notice concerning this claim.  Moreover, she has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), she, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of her claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), medical records from Pensacola Naval Hospital, and VA treatment records.  She also had a VA compensation examination in July 2011, including for a medical opinion concerning the determinative issue of whether any current Raynaud's phenomenon is related to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Another medical opinion was obtained in September 2012.  The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Notably, the Board primarily remanded this case in March 2011 so the AMC might obtain outstanding VA treatment records and VA examination and medical opinion, which have since been obtained.  The Board is therefore satisfied there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board notes that while this remand was pending at the AMC, additional VA medical evidence was associated with the Veteran's Virtual VA claims file, and the AMC reviewed the evidence dated through September 2012, as documented in the September 2012 supplemental statement of the case.  Still more evidence was added to the Virtual VA folder in December 2012, in connection with other claims being adjudicated at the RO.  Although the AMC did not consider this evidence with respect to the instant appeal, a remand is not required for its review of such evidence, as the evidence does not pertain to treatment of Raynaud's phenomenon, but rather relates to other disabilities, primarily the Veteran's knee disabilities.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.  Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.


II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that she incurred Raynaud's phenomenon during service, as a result of cold weather exposure when she was stationed in Great Lakes, Illinois during service.  She asserts that she experienced symptoms of Raynaud's phenomenon during service in 2002 and ever since, but during service she did not know what was causing her symptoms, and that Raynaud's phenomenon was not diagnosed until well after her separation from service.  She has stated that in service, she believed that her symptoms of blue fingers and feeling overly cold were manifestations of her anemia.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like Raynaud's disease are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Here, there is no disputing the Veteran has current Raynaud's phenomenon.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  At a July 2011 VA examination, the examiner diagnosed Raynaud's phenomenon of the bilateral upper and lower extremities.

So resolution of her appeal, instead, turns on whether this current Raynaud's phenomenon is attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's extensive STRs dated from 1983 to 2005 are negative for a diagnosis of Raynaud's phenomenon, and are also negative for pertinent abnormalities, and for complaints of extremity symptoms related to cold exposure.

In a March 2005 report of medical history, the Veteran did not report any symptoms related to her hands and feet other than corns.  She reported many other current and past complaints regarding other body systems.

On a May 2005 comprehensive medical examination performed for the Department of Defense and VA prior to separation from service, the Veteran presented with multiple complaints, but she did not offer any complaints regarding a response to cold temperatures, and did not complain of cold or discolored extremities.  Her entire body was examined and the examiner did not note any relevant abnormalities with respect to the extremities.  Raynaud's phenomenon was not complained of or diagnosed.  

On subsequent May 2005 VA orthopedic examination, the Veteran did not offer any complaints regarding a response to cold temperatures, and did not complain of cold or discolored extremities.  On examination, she had no numbness or tingling of the upper extremities, and there were no neurologic abnormalities of the upper extremities.  She complained of numbness of the left foot when running; on examination, the left foot had no numbness, no tenderness and no swelling.

In her original claim for service connection, filed in May 2005 (prior to separation), the Veteran claimed service connection for sixteen separate disabilities, but did not file a claim for service connection for Raynaud's phenomenon or any disorders of the hands and feet.  She filed other claims for service connection in 2006, including a claim for service connection for corns.  Her initial claim for service connection for Raynaud's phenomenon was received in June 2007.

VA medical records dated in 2006 are negative for complaints or treatment of Raynaud's phenomenon.  In April 2006 she was seen for multiple chronic problems; on examination, her upper and lower extremities were normal.  She had multiple complaints that did not include hand or foot symptoms.  The examiner indicated that she had no other complaints.  In August 2006, she was seen by a podiatrist for corns, and he noted that her pulses were palpable, she was grossly intact neurologically,  and there was normal skin turgor and texture.

VA medical records and medical records from Pensacola Naval Hospital dated from August 2005 to mid-April 2007 reflect treatment for multiple conditions, but are negative for complaints of symptoms related to the hands and feet, and are negative for a diagnosis of Raynaud's phenomenon.  On initial internal medicine visit in November 2005, the Veteran did not proffer any complaints regarding cold or discolored extremities.  Her extremities were examined, and no pertinent abnormalities were seen.  She said that she had a history of head trauma and three syncopal (fainting) episodes, one of which occurred when she went from a cold environment to a very hot environment.  Later in November 2005, she complained of knee pain since a car accident, and said they were worse if it was raining, if it was cold, or if she was standing for prolonged periods.  She did not complain of any hand or foot symptoms.  Her problem list in mid-April 2007 did not include Raynaud's phenomenon.

Medical records from Pensacola Naval Hospital reflect that the Veteran was first diagnosed with Raynaud's phenomenon in late April 2007.  For the first time, she complained of pain in her feet and hands when exposed to cold temperatures.  She said the pain was associated with a stinging, burning sensation, and her hands and feet turned blue.  She said the phenomenon actually began approximately five years ago.  On examination, her hands and feet were warm, and there were no skin changes of the hands.  Her capillary refill was appropriate.  Her feet had normal coloration, with one area that appeared to be an ecchymosis (bruise).  The examiner diagnosed Raynaud's phenomenon.  In May 2007, the Veteran presented for evaluation of symptoms of cold fingers and change in coloration of the fingers with occasional numbness only when exposed to cold temperatures.  She said her symptoms had been present since 2002.  She reported similar symptoms in the toes, but said her toe symptoms were more related to a burning sensation than numbness or change in color.  The diagnoses were Raynaud's phenomenon and mild anemia.

In her June 2007 initial claim for service connection for Raynaud's phenomenon, the Veteran related that she had this disability since December 2002, when she had her first episode, but that the condition was not diagnosed until recently.  She said that in that initial episode, she became overly cold, had severe pain, her hands turned blue, and she passed out.  She stated that this occurred in Great Lakes, Illinois, and it was very cold.  She said that her episodes of getting cold and passing out were blamed on possible low sugar and anemia.  She stated that on one occasion her temperature was taken and was 95, but the medic refused to write down her vital signs.  She said she did not know that she should seek treatment for this disability because she thought it was due to her anemia.

By a letter dated in June 2007, a private physician, A.L.G., MD, noted that the Veteran's symptoms reportedly began abruptly in December 2002 with severe pain and bluish discoloration of her fingertips while marching recruits in sub-zero temperatures.  After a second episode about a month later, she began to protect her hands and feet from the cold but still had blanching, numbness and discoloration in her toes.  She has had no ulcerations, change in skin texture, rash, photosensitivity, chest pain or history of nephritis or pericarditis.  On examination, her fingertips were warm and pink.  The diagnosis was Raynaud's phenomenon with no apparent underlying connective tissue disease.  By a letter dated in July 2007, Dr. G. stated that the Veteran was seen for follow-up of Raynaud's phenomenon.  He diagnosed Raynaud's phenomenon with no underlying connective tissue disease at this point.

Subsequent medical records reflect a continuing diagnosis of Raynaud's phenomenon, with intermittent treatment.  Medicine was prescribed but was of limited effectiveness.

In a September 2007 statement, the Veteran said she was not diagnosed with Raynaud's phenomenon during service.  She said her symptoms were blamed on her anemia.  She stated that her symptom of turning blue began while she was in Great Lakes, Illinois in December 2002 while marching in sub-zero weather.

In an August 2010 statement, the Veteran stated that she was forced to work in sub-zero temperatures in service and that Raynaud's is known to be a cold weather disease, and she could not understand why her claim was denied.  She reiterated that her Raynaud's phenomenon was diagnosed in 2007.

On VA examination in July 2011, the Veteran reported that during service, she was stationed at Great Lakes Naval Base, and was exposed to extreme cold while marching, down to -20 degrees in the winter.  She said that in spite of appropriate winter gear, her fingers would turn red, pale, and blue with prolonged exposure, beginning in 2002.  At sick call she was told it was due to anemia.  Her toes would become painful, but did not change colors as much as the fingers.  On active duty there was no further evaluation or diagnosis.  She used foot and hand warmers in her shoes and gloves, which was helpful.  In 2007 she was clinically diagnosed with Raynaud's phenomenon.  She reported that she continued to have attacks of moderate severity about two to three times per week, when exposed to cold environments such as the freezer section of the grocery store.  Her palms and nail beds turned pale and even blue if it was cold enough.  Sometimes they turned beefy red.  She wore a jacket year-round, and had a space heater in her office (in Florida).

On examination, the examiner noted that she had reviewed the claims file, including the STRs.  She stated that she had adjusted the temperature of the examination room several times during the examination to determine the effect on the Veteran.  When the office was cold, her fingernail beds turned pale, but not blue.  When the room warmed up color returned to the nail beds and the palms became mildly erythematous.  There was no change in the appearance of the toenail beds, but the feet were ice cold regardless of the room temperature.  She found no evidence of Raynaud's phenomenon in the STRs.  She diagnosed Raynaud's phenomenon of the bilateral upper and lower extremities, and gave the opinion that it was less likely as not (less than 50/50 probability) that any Raynaud's phenomenon had its onset during service or is related to any in-service event, disease, or injury.  The rationale for her opinion was that the Veteran did not appear to hesitate in the military or currently, to seek health care services on a relatively frequent basis.  This is confirmed by the sheer number of visits she made to sick call in the military and the frequency with which she has sought VA medical treatment since retirement.  She found no in-service documentation to support the Veteran's claim for service connection for Raynaud's phenomenon.  The examiner concluded that this Veteran's health care usage pattern would lead her to believe active duty Raynaud's phenomenon would have been documented on at least a single occasion, which it was not.

Another VA medical opinion was obtained in September 2012.  The examiner stated that the claims file was reviewed, including the report of the July 2011 VA examination.  He noted that in June 2007, A.L.G., MD, said he had treated the Veteran for Raynaud's phenomenon with abrupt onset in December 2002, and diagnosed Raynaud's phenomenon without apparent underlying connective tissue disorder.  The examiner noted that upon review of the STRs, there were no progress notes or other documentation for evaluation with complaints or findings attributable to Raynaud's syndrome (or any discoloration or abnormal sensation of the hands or feet associated with cold exposure).  After reviewing the records, the examiner stated that in his medical opinion, the Veteran's claimed condition of Raynaud's syndrome (more properly Raynaud's phenomenon) was less likely than not (less than 50 percent probability or greater) incurred in or caused by the claimed in-service injury, event or illness, and was less likely than not proximately due to or the result of the service-connected anemia.

He stated that in his medical opinion, in the absence of evidence of secondary Raynaud's phenomenon, of an associated connective tissue disease, such as systemic sclerosis or systemic lupus erythematosus, there is no basis to assume presumptive service connection for her Raynaud's phenomenon as a Gulf War veteran, due to the absence of an unexplained multi-symptom illness with a cluster of signs and symptoms that have existed for six months or more.  The rationale was that there are no progress notes, or physical examination documentation while on active duty of the Veteran being evaluated or treated for Raynaud's-related symptomatology.  There is no association of Raynaud's phenomenon or disease and anemia in the medical literature.  The examiner included a treatise excerpt regarding Raynaud's phenomenon, and noted that there is a significant difference between primary Raynaud's phenomenon, largely confined to "recurrent vasospasm of the fingers and toes, often associated with exposure to cold temperature or emotional stress," and secondary Raynaud's phenomenon and its course being invariably more severe in patients with secondary Raynaud's phenomenon and frequently results in ischemic changes and digital ulceration.  Many rheumatologic diseases are associated with Raynaud's phenomenon, most notably systemic sclerosis.  However, the Veteran's Raynaud's phenomenon symptoms are limited to cold exposure-related vasospasm of the fingers and toes without evidence of underlying connective tissue disorder as stated by Dr. G.

In a September 2012 statement, the Veteran reiterated her assertion that her current Raynaud's phenomenon was related to cold exposure during service.  She said she was competent to testify as to what symptoms she experienced while in service.  She said that at that time, everyone, including herself, thought she was overly cold because of her anemia.  She stated that she was not trying to say that anemia caused her Raynaud's phenomenon.  She added that during service, she did not run to medical with every little ache and pain.  She stated that she never heard of the disease until 2006, when a nurse suggested she had it.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues on appeal.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); Barr v. Nicholson, 21 Vet. App. 303   (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In this particular case at hand, after reviewing all of the relevant lay and medical evidence in the file, the Board finds that the weight of this evidence shows that the Veteran's assertions of having experienced continuity of symptomatology since service, while competent, are not also credible, so ultimately do not have the required probative value to support her claim.  See again Rucker v. Brown, 10 Vet. App. 67   (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In connection with this claim for VA disability compensation or other benefits, as evidenced by her statements and sworn testimony during her hearing, the Veteran has asserted that her symptoms of cold and discolored hands and feet during cold temperatures have been continuous since service.  She asserts that this began during cold weather exposure in December 2002 in service, and she continued to experience these symptoms upon cold exposure after she was separated from the service.  She is competent to say she had cold weather exposure and cold hands and feet in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  She also is competent to say she has experienced these symptoms of cold and discolored hands and feet during cold temperatures ever since service, i.e., continuity of symptomatology.  38 C.F.R. § 3.159(a)(2).  However, the Board is not bound to accept her lay statements concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between her current Raynaud's phenomenon and her cold exposure in service.  As explained, the credibility of her lay statements concerning this determinative issue of causation, not just the competency of her statements, determines their ultimate probative value and must be judged in relation to the other relevant evidence in the file, including the medical evidence, so including the VA compensation examiners' opinions refuting the notion that any current Raynaud's phenomenon is traceable to the reported cold exposure in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous Raynaud's phenomenon symptoms since service.  Her more recently-reported history of continued symptoms of Raynaud's phenomenon since service is inconsistent with the other lay and medical evidence of record.

Indeed, while she now asserts that her Raynaud's phenomenon began in service, in the more contemporaneous medical history she gave at the time of her retirement from service, during two military discharge examinations in May 2005, she did not report any history or complaints of symptoms of cold or discolored hands or feet, although she did complain of symptoms involving many other parts of her body.  Moreover, the reports of her military separation examinations reflect that she was given physical examinations for discharge from service, and no pertinent abnormalities were shown.  Perhaps even more importantly, she, herself, did not complain about her hands and feet during these examinations.  The fact that she did not complain of any relevant symptoms during that separation examination, is more probative than her current allegations to the contrary.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect complaints or treatment related to Raynaud's phenomenon (or cold hands or feet) during service and for almost two years following the conclusion of her active duty military service.  This gap between the conclusion of her active duty service in 2005 and initial reported symptoms in late April 2007 is significant.  And while it is true she need not have received continuous treatment for her Raynaud's phenomenon during these intervening years after the conclusion of her service, only instead have experienced persistent or recurrent symptoms, the absence of complaints or findings related to these now claimed disabilities for this period of time after her service is a factor, just not the only or sole factor, nonetheless weighing against her claim of supposedly having experienced continuity of symptomatology since 2002, in service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

But having said that, the Board is also mindful that it cannot summarily reject the Veteran's lay testimony concerning this out of hand, that is, merely on the premise that there is no indication she was earlier treated for these now claimed disabilities.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261   (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, it is noteworthy that the Veteran has sought treatment for a myriad of medical complaints during and since her discharge from service, including during those intervening two years.  During those years, she had complaints referable to nearly every body system, including her feet (corns).  Significantly, though, during her first two years of VA and Navy treatment beginning in 2005, when she specifically complained of several other problems, she never reported complaints related to her hands and feet with respect to cold temperatures.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  She did not claim that symptoms of Raynaud's phenomenon began in (or soon after) service until filing her current VA disability compensation claim in June 2007.  Her statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous histories, including during her service, and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board also notes that the Veteran filed a VA disability compensation claim for service connection for sixteen other disabilities in 2005 and filed additional claims in 2006, but did not claim service connection for Raynaud's phenomenon or make any mention of any related symptomatology until June 2007.

The Board has weighed her statements as to continuity of symptomatology since service and finds her current recollections and statements made in connection with the present claim for VA compensation benefits are of lesser probative value than her previous, more contemporaneous, in-service history and findings at service separation and for two years afterward, also because of the absence of complaints or treatment for two years after service, and her previous statements made for treatment purposes.

A "chronic" (meaning permanent) disability involving Raynaud's phenomenon was not identified in service.  While it is true she was exposed to cold weather in service, that, alone, is not necessarily indicative of chronic residual disability.  At the very least, given her express denial of any relevant disability during her separation examination, it is at least legitimately questionable whether she had any chronic or permanent disability from that cold exposure.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Moreover, it is not shown she had Raynaud's disease within the first year of her discharge from service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Therefore, the Board may not presume she had Raynaud's disease within the required one year of her discharge from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Dr. G., who first saw the Veteran in June 2007 and noted that the Veteran reported Raynaud's symptoms since 2002, during service, did not offer any independent medical opinion verifying or affirming the Veteran's self-reported history of Raynaud's phenomenon dating back to her military service.  This is critical because, in Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence needed to link a current condition to the Veteran's military service. 

Even acknowledging the reported in-service cold exposure, the July 2011 and September 2012 VA examiners have disassociated any current Raynaud's phenomenon from those episodes in service.  These examiners provided medical opinions collectively to the effect that the current Raynaud's phenomenon is unrelated to the events in service or to service-connected anemia.  These examination reports have significant probative value because the examiners are qualified to comment on the etiology of this claimed disorder and considered the Veteran's reported history as well as her STRs and post-service medical records, including the medical statements by Dr. G.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The September 2012 VA compensation examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against this claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Raynaud's phenomenon is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


